SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1528
CA 10-00907
PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND SCONIERS, JJ.


JAMES C. KUHN, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

CAMELOT ASSOCIATION, INC., DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


AUGELLO & MATTELIANO, LLP, BUFFALO (JOSEPH A. MATTELIANO OF COUNSEL),
FOR DEFENDANT-APPELLANT.

BURGETT & ROBBINS LLP, JAMESTOWN (MARY SPEEDY HAJDU OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Chautauqua County
(James H. Dillon, J.), entered February 4, 2010 in a personal injury
action. The order granted the motion of plaintiff for partial summary
judgment on liability pursuant to Labor Law § 240 (1) and denied the
cross motion of defendant for summary judgment.

      It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d
985).




Entered:   March 25, 2011                         Patricia L. Morgan
                                                  Clerk of the Court